Citation Nr: 9928414	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO denied entitlement to an evaluation in 
excess of 20 percent for a left lower leg scar, residuals of 
injury, determined that the claim of service connection for 
low back strain was not well grounded, and granted service 
connection for PTSD with assignment of a 10 percent 
evaluation effective April 8, 1995.

In August 1995 the RO determined that the May 1995 rating 
decision, wherein the effective date of the grant of service 
connection for PTSD was April 8, 1995, was clearly and 
unmistakably erroneous.  The RO assigned an effective date of 
the grant of service connection retroactive to August 23, 
1994.  The RO also deferred consideration of an effective 
date of the grant of service connection for PTSD retroactive 
to 1980 pending additional development.

In a decision in January 1998, the Board denied entitlement 
to service connection for a low back disorder as secondary to 
a service-connected scar of the left lower leg; and denied 
entitlement to an effective date prior to August 25, 1994 for 
a grant of service connection for PTSD.  These issues are no 
longer part of the current appeal.  The Board also remanded 
to the RO the issue of entitlement to an evaluation in excess 
of 10 percent for PTSD.

In June 1998 the RO affirmed the denial of entitlement to an 
evaluation in excess of 10 percent for PTSD.

The case has been returned to the Board for final appellate 
review.


FINDINGS OF FACT

1.  The veteran's GAF is 75; he is seen regularly at the 
mental hygiene clinic, and takes ongoing medications; his 
psychiatric symptoms impact his ability to sleep, he has 
nightmares, intrusive dreams and flashbacks, and problems at 
work with co-workers and supervisors, and demonstrated anger, 
hostility, and irritability.

2.  Under the old criteria, the veteran has PTSD symptoms 
more nearly approximating definite but less than considerable 
overall impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent are 
reasonably met from August 25, 1994 under the old criteria.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 3.102, 4.2, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (Effective November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  



The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the old or amended version of 
the pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for PTSD 
be evaluated under the pertinent regulations effective both 
before and after the recent amendment.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).

The previous schedular provisions (prior to November 7, 1996) 
of Diagnostic Code 9411, applicable to PTSD claims, require 
that evaluation will be based on certain criteria:  When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  

Under the previous criteria, a 30 percent rating was 
assignable when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to provide definite 
industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  



The Board is bound by the interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these thoughts in 
mind, the Board will consider whether a higher evaluation is 
warranted for the appellant's PTSD.

A 10 percent rating was assignable when less than above, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. Part 4, 
Code 9411.

There were additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

Under the amended criteria, a 100 percent disability 
evaluation is warranted for PTSD with total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse 

control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); or 
inability to establish and maintain effective relationships.  
Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1998).

A 30 percent rating is assignable under the revised 
provisions when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as 
:depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  

A 10 percent rating is assignable when occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or, symptoms 
controlled by continuous medication.  A noncompensable rating 
is assignable when the disorder has been diagnosed but 
symptoms are not severe enough to either interfere with 
occupational and social functioning or to require continuous 
medication under Code 9411. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Prior evaluative and treatment records are in the file for 
comparative purposes.

As requested, the veteran has clarified that he receives 
ongoing care at the VA facility as a mental hygiene 
outpatient patient.  Those records have been obtained.  He is 
also seen for unrelated problems of an organic nature and for 
some of which he requires medication including for pain.

VA outpatient reports from 1993 and since show the veteran 
says that his leisure activities include fishing and watching 
sports on television.  He has indicated that he has worked 
for the railroad for many years as a switchman; that religion 
plays a part in his life; and that he had some nightmares.  

He has repeatedly indicated that his primary problem relates 
to insomnia and/or sleep interruption due to war related 
nightmares and flashbacks; and that he is usually able to 
only sleep 1 1/2 to 3 hours, or at most 3-5 hours at a time.  
Mood has been described as mildly depressed.  In September 
1995, it was noted that Elavil did not seem to help his sleep 
problems very much.  The following month, he reported that he 
was having problems with his supervisor at work, and he said 
he was angry.  




Clinical reports from 1996 and 1997 show recurrent sleep 
problems and some anger at not receiving what he felt was due 
him.  There was some improvement in symptoms with changes in 
medication.  Alternative diagnosis has been major depression.  
While he had been described as expressing impatience, anger, 
irritation, the veteran has continued taking Prozac and 
Troxidone which he stated have made him less angry and 
irritable.  He stated that he took only those two medications 
because his work required regular drug testing and he was 
afraid that more medications would jeopardize that situation.

On VA psychiatric examination in May 1998, the veteran 
reported that he has occasional contacts with his mother; one 
sister had died in May 1997.  He had been married to his wife 
since 1968 and had worked for 23 years with the railroad.  
The veteran admitted to having some problems on the job, 
claiming that he would become easily agitated.  He said that 
the prior year, he had been suspended for 11 days when he had 
had a fall and was charged with failure to report same.  

On examination, the veteran said that he continued his 
ongoing outpatient care.  He continued to have flashbacks, 
and occasionally felt that the whole world was turning on 
him.  The examiner described insomnia, nightmares, and 
inability to get along with people.  The veteran reportedly 
would get easily agitated and had trouble remembering things 
and concentrating but he was continuing to work, however.

On examination, mood was slightly depressed.  The examiner 
felt that the veteran's PTSD was manifested by nightmares, 
flashbacks, insomnia and other secondary symptomatology.  He 
felt that this was not of a severe nature but did impact his 
work.  He was able to function in general, although he had 
some on-the-job problems which were not severe enough (as 
yet) to cost him his job.  The examiner diagnosed mild, 
chronic delayed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 75.  


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107; Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran's contentions concerning 
the severity of his PTSD (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

In this regard, the overall evidence of record, appears to 
provide a sound basis for making a judgment as to the 
veteran's psychiatric status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution without 
prejudice to the veteran.  

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's psychiatric disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that a staged rating is inappropriate.

Since the criteria for rating PTSD changed during the course 
of the current appeal, the veteran is entitled to application 
of those criteria which are more favorable.

The Board notes that while the veteran has been employed by 
the railroad for many years, this does not mean that all is 
entirely well with that situation as his inability to relate 
has clearly caused occupational difficulty.  He admits to 
having been suspended recently, apparently after not 
reporting a fall; and has problems with anger and getting 
along.  He has admitted to having difficulty with his 
supervisor and becomes angry and irritable.  
In addition, the veteran has clear-cut evidence of ongoing 
sleep disturbance as described in repeated outpatient 
reports, and takes medications to the extent that these do 
not play a negative role in his work which requires regular 
drug testing.  However, the recent VA examiner assigned a GAF 
of 75 which is high and must be compared to the clinical 
findings showing repeated sleep problems, nightmares, 
flashbacks, and the veteran's perceptions that the whole 
world was turning on him.  He becomes easily agitated, and 
has trouble concentrating.

Under the previous criteria the Board finds that the veteran 
symptoms are best described as being productive of definite 
impairment.  He has problems sleeping and getting along at 
work.  He has admitted inability to get along with people, 
becomes easily agitated, and has some trouble remembering 
things and concentrating.  However, he is not now shown to 
have such reduction in reliability or flexibility and 
efficiency levels as to exhibit overall industrial impairment 
of a considerable degree.  

Although the evidence is not unequivocal, the Board finds 
that it is relatively balanced, in which case the veteran is 
entitled to the higher of two evaluations when there is a 
question as to which of two evaluations would more properly 
classify the level of severity of his psychiatric disability.  
With resolution of all doubt in his favor, thus, under the 
previous criteria, he may be reasonably considered to meet 
the criteria for the next higher evaluation of 30 percent, 
but not a 50 percent rating.

However, in evaluating the veteran under the amended 
criteria, while the veteran exhibits some occasional 
fluctuation in work efficiency, he works full-time at his job 
of many years.  He exhibits some evidence of a chronic sleep 
impairment, but has minimal if any memory loss, does not have 
weekly panic attacks, and does not appear to be particularly 
suspicious or display other symptoms as would reasonably more 
nearly approximate the criteria for a 30 percent rating.  
Moreover, the veteran certainly does not now demonstrate the 
long and short term memory lapses and other more definitive 
and ongoing social and industrially impacting symptoms which 
are required for a 50 percent rating under either the 
previous or amended criteria.  

Thus under the amended criteria, the veteran does not meet 
the criteria for an evaluation in excess of the 10 percent 
presently assigned.  

Nonetheless, in circumstances such as this where the 
schedular criteria have changed during the course of an 
appeal, and the veteran is entitled to be rated under the 
criteria which are more to his benefit, he is reasonably 
entitled to a 30 percent rating under the old criteria for 
rating PTSD.  


Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO has provided the 
veteran with and discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1), and determined that an increased evaluation on 
an extraschedular basis was not warranted.  The Board agrees 
with this determination.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The record shows that the veteran has been gainfully employed 
for more than twenty years with the local railroad company.  
While he has had some problems on the job, at no time have 
any of these problems been severe enough to cost him his job, 
and he continues to be gainfully employed.  While the record 
shows that he has had infrequent care on an outpatient basis, 
there is no evidence of inpatient care.  In sum, the 
veteran's disability picture has not been rendered unusual or 
exceptional in nature.

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the granted 30 
percent evaluation for PTSD adequately compensates the 
veteran for the current nature and extent of his service-
connected disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

An initial increased evaluation of 30 percent for PTSD is 
warranted from August 25, 1994, subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

